Title: To James Madison from William Pinkney, 6 February 1808
From: Pinkney, William
To: Madison, James



private
Dr. Sir,
London, Feby. 6th. 1808.

I enclose a Newspaper of this Morning, containing a Report of the first Debate in the House of Commons on the late orders in Council.  I shall send by the same opportunity packets of newspapers & pamphlets as usual.
You will perceive that Mr. Percevals Speech is studiously respectful to us, while he justifies, and avows their Determination to enforce, their new System.  As a Defence of that System his Speech is nothing.  It is more happy in Recrimination than in Argument; and, having the former Recommendation, the latter is absolutely unnecessary.  I have always suspected that the late Administration were entrapped, in an unguarded Hour, into the order of the 7. of January 1807, by the then opposition, who now use it as a triumphant answer to all that can be said in Parliament against their own Orders.  It was, indeed, a most injudicious Measure.  It was liable to the Reproach of being at once violent and feeble, unjust and disingenuous.  It asserted a Pretension, most alarming to Neutral Nations, which had no rightful Foundation; and was then affected to be referred to another which could not cover what was done.  Without losing the Character of an Usurpation, it had the Air of artifice and Contrivance.  It violated the unquestionable Rights of Neutral Commerce, while it Professed the utmost Tenderness for them; and, while its actual Provisions wore the Appearance of inhibiting only the coasting Trade of their Enemies (altho in Fact they did much more) the Preamble put forth such high Claims for future Use as were in the End to leave no Law upon the Seas but Force.  It is probable, however, that this pernicious Order was resorted to merely because it was believed to be necessary to do something bearing upon the French Decree, that Ministers wished its actual Effect to be as small as possible, that the real Extent of the Interference with Neutral Rights was little understood, except by those who framed it, that the Preamble contained all that Ministers valued in the Measure, and that they valued the Preamble only as it was supposed to be calculated, without doing Harm, to satisfy the public Expectation of the Day, and to silence the Clamours of their opponents.  Be this as it may, the order is, as I have reason to know, sincerely repented of.
The sweeping Blockade, notified by the same Ministers in May 1806 (from the Elbe to Brest, inclusive) was another of their Sins, which tended to countenance, not only the British Orders of the 11th. of November last, but the French Decree of Nov. 1806 according to its widest Import.  Besides that the Principle & object of that Blockade would, if admitted, go to sanction almost any conceivable Obstructions to the Trade of Neutrals, no adequate stationary Force is believed to have been assigned to the maintaining of it in its Details.  It was therefore constructive in a very great Degree, and must indeed from its Nature & Extent have been so.  Few Men in this Country of any Party will suffer themselves to look back to this and similar Abuses, as forming any Apology or Pretext for the subsequent Declaration of France; but the actual Ministers will not fail to derive from them what aid they can, without however admitting them to be Abuses, in Favour of their own Measures.  You will find these Measures (however they may be rested upon an asserted Right of War) assuming every Day more & more of the genuine Appearances of trading Expedients.  The new System will naturally and necessarily (as their vast Blockades, the Creatures of modern Times, have invariably been) be made subservient, as far as it can, by Licenses & Regulations, to their own manufacturing, colonial & commercial Views, without any other Regard to its proposed Object than such as will oppress us, by excluding our Cotton &c from the Continent.  Even thus executed, it will be a desperate Game, which, if persisted in, can only end in Ruin.
I mentioned to you some Time ago that this Government knew nothing of Regnier’s Letter of the 18th. of September last, when the orders of Council were issued.  It is now certain that they knew nothing of it, until they received from America the National Intelligencer, in which it was published with the President’s late Message.
I am in daily Expectation of hearing from you.  My Situation will I fear become a little embarrassing if you forbear much longer to send me my Credentials, or some precise Instructions.  I will make the best of it however.
It is apparent that we gain Ground here.  The Tone is altered.  The Embargo has done much, altho its Motives are variously understood.  Some view it with Doubt & Suspicion.  The Government appears to put a favorable Construction upon it; and all agree that it is highly honorable to the Sagacity & Firmness of our Councils.  Events, which you could only conjecture when the Measure was adopted, had already made out its Justification beyond the Reach of Cavil.  We shall I trust, in the Progress, be as faithful to our Duty, as in the Commencement, of the Crisis which has come upon us.
It is understood that the last Crop of Wheat in England was about a Medium Crop.  In the South good, in the North indifferent.  In Scotland bad.  The Crop of oats in England failed, so of Potatoes.  In Ireland the Wheat-Crop was not good.  I believe, however, that the news of our Embargo has not affected the Wheat-Market here.  This may be attributed to a Hope of accomodating with us.
I received a Day or two since by the Mail a Packet for a Mr. George Joy, addressed to my Care from the Department State.  When it is not intended that such expensive Packets shd. be sent, as Ship Letters, by the Mail, it would be well to give such Directions as will secure their Delivery to the Amn. Consul at the outport, who may forward them to London by private Hands, or as Parcels by the Coach.  In general, however, the Mail is greatly to be preferred as more sure and expeditious, and the Expence (altho’ considerable) is hardly an Object.  I have the Honor to be with sincere Attachment Dear Sir, your’s truly

Wm: Pinkney

